Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 Claim Objections 
Claim 1 is objected to because of the following informalities:  The limitation reading “the member, which surrounds the bolt member, is positioned between” should read: “the member, which surrounds the bolt member, is positionable[[ed]] between”.  
Claim 9 is objected to because of the following informalities:  The limitation reading “the member, which surrounds the bolt member, is positioned between” should read: “the member, which surrounds the bolt member, is positionable[[ed]] between”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.   
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 8-17 and 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The limitation of Claim 1, reading: “the distance between the second cutting plane and the third cutting plane is not less than a diameter of the bolt member” is indefinite.  The bolt is not positively claimed, so an artisan cannot determine if the distance between the second cutting plane and third cutting plane is “not less than a diameter of the [unclaimed] bolt member”. Whether or not this limitation is met depends on the size of the selected bolt.
Claims 1, 9 and 18 recite the limitation "move the cut member away from the bolt member" in the final line of the claims, respectively.  There is insufficient antecedent basis for this limitation in the claim.  The claim recites that the member is cut into ‘three pieces’.   Thus, it is not clear which of the three pieces is the cut member.  Is the cut member in fact one of the pieces? If so, which piece? Or is the cut member all of the pieces? If so, then different names shouldn’t be used to reflect this.  
The limitation of Claim 9, reading: “the distance between the second cutting plane and the third cutting plane is not less than a diameter of the bolt member” is indefinite.  The bolt is not positively claimed, so am artisan cannot determine if the distance between the second cutting plane and third cutting plane is “not less than a diameter of the [unclaimed] bolt member”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-11, 14-17, and 21-26, are rejected under 35 U.S.C. 103 as being unpatentable over USPN 4246699, Van Riper in view of USPGPUB 4698909, Sleigh.
Regarding Claim 1, Van Riper discloses a blade assembly (blades 14 and 16) for cutting a member N which is secured to and surrounds a bolt member (see fig 5, tubular threaded member which the member N surrounds), comprising: 
a first blade (fig. 2, blade 14) comprising a first cutting edge (cutting edge which first contacts the work piece N) aligned with a first cutting plane (e.g. cutting plane extending through tip of blade and through long axis of the blade) which extends in a first direction from the first cutting edge (fig 2); 
a second blade (16) comprising a second leading cutting edge (cutting edge which first contacts the work piece N) aligned with a second cutting plane which extends in a second direction from the second leading cutting edge (e.g. cutting plane extending through tip of blade and through long axis of the blade);
with the first cutting edge, the second leading cutting edge positioned in a first position (position before the blades are made to engage the workpiece N), wherein the member, which surrounds the bolt member, is positioned between the first cutting edge, second leading cutting edge, wherein the first cutting plane aligns with a central longitudinal axis of the bolt member (see fig 2) such that the central longitudinal axis of the bolt member extends within and along the first cutting plane (see fig 2) and 
with the first cutting edge, and the second leading cutting edge positioned in a second position (position before the blades are made to engage the workpiece N)), the first cutting edge and the second leading cutting edge have cut the member which surrounds the bolt member (position seen via fig 2);
Regarding Claim 2, the second blade comprises a second surface which extends from the second cutting edge;
Regarding Claim 9, Van Riper discloses a cutting tool 10 for cutting a member N which surrounds a bolt member (see fig 5, tubular threaded member which the member N surrounds), comprising: 
a first blade holder 15 securing a first blade 14 comprising a first cutting edge (cutting edge which first contacts the work piece N) aligned with a first cutting plane which extends in a first direction from the first cutting edge (fig 2, cutting plane extending through tip of blade and through long axis of the blade); 
a second blade holder 25 securing a second blade 16 comprising a second leading cutting edge (cutting edge which first contacts the work piece N) aligned with a second cutting plane which extends in a second direction from the second leading cutting edge (e.g. cutting plane extending through tip of blade and through long axis of the blade); 
Regarding Claim 17, the Van Riper assembly also comprises a blade holder frame 11 secured to the housing which supports the second and third blade holders.
Van Riper lacks (Per claim 1) a third blade comprising a third leading cutting edge aligned with a third cutting plane which extends in the second direction from the third leading cutting edge, wherein the second cutting plane and the third cutting plane are parallel to one another, such that: the first cutting edge is spaced apart from the second and third leading cutting edges; the second and third leading cutting edges are spaced apart from one another; the first cutting plane extends between the second and third cutting planes; with the first cutting edge, the second leading cutting edge and the third leading cutting edge positioned in a first position, wherein the member, which surrounds the bolt member, is positioned between the first cutting edge, second leading cutting edge and third leading cutting edges, wherein the first cutting plane aligns with a central longitudinal axis of the bolt member such that the central longitudinal axis of the bolt member extends within and along the first cutting plane and the distance between the second cutting plane and the third cutting plane is not less than a diameter of the bolt member, to which the member is secured to and surrounds; and with the first cutting edge, the second leading cutting edge and the third leading cutting edge positioned in a second position, the first cutting edge, the second leading cutting edge and the third leading cutting edge have cut the member which surrounds the bolt member; such that the second leading cutting edge and the third leading cutting edge move the cut member away from the bolt member, where per Claim 2, the third blade comprises a third surface which extends from the third cutting edge; the second surface faces the third surface; and the distance between the second surface and the third surface is greater than a distance between the second leading cutting edge and the third leading cutting edge; where per Claim 3 the distance between the first cutting plane and the second cutting plane is the same as the distance between the first cutting plane and the third cutting plane; where per Claim 8, with the first cutting edge, the second leading cutting edge and the third leading cutting edges positioned into the second position, the first cutting edge is positioned closer to the second and third leading cutting edges than with respect to the first position, such that the first cutting edge, the second leading cutting edge and third leading cutting edges have cut the member which surrounds the bolt member into three pieces without the second and third cutting planes extending through the bolt member; where per Claim 9, a third blade holder securing a third blade comprising a third leading cutting edge aligned with a third cutting plane which extends in the second direction from the third leading cutting edge, and the second cutting plane and the third cutting plane are parallel to one another wherein: the first blade holder, second blade holder and third blade holder are associated with one another such that with the first blade holder, on the one hand, and the second and third blade holder, on the other hand, are movable relative to one another, wherein: the first cutting edge is spaced apart from the second and third cutting edges; the second and third leading cutting edges are spaced apart from one another; the first cutting plane extends between the second and third cutting planes; with the first cutting edge, the second leading cutting edge and the third leading cutting edge positioned in a first position wherein the member, which surrounds the bolt member, is positioned between the first, second and third leading cutting edges, wherein the first cutting plane aligns with a central longitudinal axis of the bolt member such that the central longitudinal axis of the bolt member extends within and along the first cutting plane and the distance between the second cutting plane and the third cutting plane is not less than a diameter of the bolt member to which the member is secured to and surrounds; and with the first cutting edge, the second leading cutting edge and the third leading cutting edge positioned in a second position, the first cutting edge, the second leading cutting edge and the third leading cutting edge have cut the member which surrounds the bolt member; such that the second leading cutting edge and the third leading cutting edge move the cut member away from the bolt member, Where per Claim 10, the second blade comprises a second blade surface which extends from the second leading cutting edge (e.g. surface of the blade which extends from the leading edge to the opposite rear of the blade); the third blade comprises a third surface which extends from the third leading cutting edge, wherein: the second surface faces the third surface; and the distance between the second surface and the third surface is greater than a distance between the second leading cutting edge and the third leading cutting edge; where per Claim 11, the distance between the first cutting plane and the second cutting plane is the same as the distance between the first cutting plane the third cutting plane, where per Claim 14, the second cutting plane and the third cutting plane align with the member which surrounds the bolt member, where per Claim 15, with the first cutting edge, the second leading cutting edge and the third leading cutting edge positioned in the second position, the first cutting edge is positioned closer to the second and third leading cutting edges than with the first cutting edge, the second leading cutting edge and the third leading cutting edge in the first position, such that the first cutting edge, the second leading cutting edge and the third leading cutting edge[[s]] in the second position have cut the member which surrounds the bolt member into three pieces without the second and third cutting planes extending through the bolt member; Where per Claim 16, a first guard plate is secured to a housing, wherein: the housing is connected to the second and third blade holders; and the first guard plate is positioned spaced apart from and extending along the first and second blade holders; and a second guard plate is secured to the housing, wherein: the second guard plate is positioned spaced apart from the first guard plate; and the second guard plate is positioned spaced apart from and extending along the first and third blade holders; where per Claim 21, with the first cutting edge, the second leading cutting edge and the third leading cutting edge in the first position, the distance between the first cutting plane and the second cutting plane is the same distance as the distance between the first cutting plane and the third cutting plane, Where per claim 22, with the first cutting edge, the second leading cutting edge and the third leading cutting edge in the first position, the second cutting plane is tangential to an outermost circumference of the bolt member and the third cutting plane is tangential to the outermost circumference of the bolt member, Where per claim 23, the second surface and the third surface extend away from one another as the second and third surfaces extend away from the second leading cutting edge and the third leading cutting edge, respectively, Where per claim 24, with the first cutting edge, the second leading cutting edge and the third leading cutting edge in the first position, the distance between the first cutting plane and the second cutting plane is the same distance as the distance between the first cutting plane and the third cutting plane, Where per claim 25, with the first cutting edge, the second leading cutting edge and the third leading cutting edge in the first position, the second cutting plane is tangential to an outermost circumference of the bolt member and the third cutting plane is tangential to the outermost circumference of the bolt member; Where per Claim 26, the second surface and the third surface extend away from one another as the second and third surfaces extend away from the second leading cutting edge and the third leading cutting edge, respectively.
Sleigh discloses a fastener splitter device, where (Per claim 1) a translatable blade assembly 30 including two opposing blades where a first of the blades (herein referred to as the third blade) comprises a leading cutting edge (herein referenced as a third leading cutting edge) aligned with a cutting plane (herein referred to as a third cutting plane) which extends in the direction from the third leading cutting edge (plane running through blade edge which edge contacts the nut 25, see annotated fig 4), wherein a second cutting plane (plane running through the opposed blade edge, herein referred to as the second cutting edge of the second blade) and the third cutting plane are parallel to one another (see annotated fig 4 below), such that: an opposed backing surface 27 (analogous to the first cutting edge of Van Riper) is spaced apart from the second and third leading cutting edges (see fig 4); the second and third leading cutting edges are spaced apart from one another (see fig 4); the backing part 27, analogous to the first cutting plane of Van Riper, comprises a backing plane (plane which extends along the long axis of the part 27) extending between the second and third cutting planes (see annotated fig 4 below); with backing part 27, analogous to the first cutting edge in Van Riper, the second leading cutting edge and the third leading cutting edge positioned in a first position, wherein the member, which surrounds the bolt member, is positioned between the backing member 27, (analogous to the first cutting edge of Van Riper), the second leading cutting edge and third leading cutting edges (see fig 4), wherein the backing member 27 (analogous to the first cutting plane of Van Riper) aligns with a central longitudinal axis of the bolt member (fig 4) such that the central longitudinal axis of the bolt member extends within and along the backing plane and the distance between the second cutting plane and the third cutting plane is not less than a diameter of the bolt member (since many sized bolts can be cut by the assembly thereof, and depending on the bolt being the distance between the planes is larger than the diameter of the said bolt); and with the backing edge, the second leading cutting edge and the third leading cutting edge positioned in a second position (position in which the edges contact the nut to break it; per col. 3, lines 1-30), the backing edge (analogous to the first cutting edge of Van Riper), the second leading cutting edge and the third leading cutting edge have cut the member which surrounds the bolt member (col. 3, lines 1-30); where per Claim 2, the third blade comprises a third surface (annotated fig 4) which extends from the third cutting edge (see annotated fig 4); the second surface faces the third surface (annotated fig 4); and the distance between the second surface and the third surface is greater than a distance between the second leading cutting edge and the third leading cutting edge (annotated fig 4); where per Claim 3 the distance between the first cutting plane and the second cutting plane is the same as the distance between the first backing plane (analogous to the first cutting plane of Van Riper) and the third cutting plane (annotated fig 4); where per Claim 8, with the backing edge, the second leading cutting edge and the third leading cutting edges positioned into the second position, the backing edge (analogous to the first cutting edge in Van Riper) is positioned closer to the second and third leading cutting edges than with respect to the first position (position in which the cutting edges contact the nut and break it, not show but described in col. 3 lines 1-20)), such that the backing edge, the second leading cutting edge and third leading cutting edges have cut the member which surrounds the bolt member without the second and third cutting planes extending through the bolt member (depending on the size of the bolt about which the surrounding part is being cut, the edges will not pierce it, at least for smaller bolts); Where per Claim 9, a third blade holder (portion of part 30 securing the third blade) securing the third blade comprises a third leading cutting edge aligned with a third cutting plane which extends in the second direction from the third leading cutting edge (annotated fig 4), and the second cutting plane and the third cutting plane are parallel to one another (annotated fig 4) wherein: the first backing member holder, 24, analogous to the first blade holder in Van Riper, the second blade holder (portion of part 30 which holds the second blade) and third blade holder are associated with one another such that with the first backing holder, on the one hand, and the second and third blade holder, on the other hand, are movable relative to one another (since the part 30 is translatable toward and away from the backing part 27), wherein: the backing member, analogous to the first cutting edge of Van Riper, is spaced apart from the second and third cutting edges (fig 4); the second and third leading cutting edges are spaced apart from one another (see fig 4); the backing plane, (analogous to the first cutting plane in Van Riper) extends between the second and third cutting planes (annotated fig below); with the first cutting edge, the second leading cutting edge and the third leading cutting edge positioned in a first position the member which surrounds the bolt member is positioned between the first, second and third leading cutting edges (see fig. 4), wherein the backing plane (analogous to the first cutting plane in Van Riper)  aligns with a central longitudinal axis of the bolt member such that the central longitudinal axis of the bolt member extends within and along the backing plane, and the distance between the second cutting plane and the third cutting plane is not less than a diameter of the bolt member (depending on the size of the nut which surrounds the bolt member the tool of Sleigh would meet this limitation, e.g. a nut smaller than the one shown in the figures); and with the first backing plane, the second leading cutting edge and the third leading cutting edge positioned in a second position (e.g. in a cutting position), the second leading cutting edge and the third leading cutting edge have cut the member which surrounds the bolt member (Col. 3, lines 8-10); where per Claim 10, the second blade comprises a second blade surface which extends from the second leading cutting edge (e.g. surface of the blade which extends from the leading edge to the opposite rear of the blade); the third blade comprises a third surface which extends from the third leading cutting edge, (e.g. surface of the blade which extends from the leading edge to the opposite rear end of the blade) wherein: the second surface faces the third surface (fig 4); and the distance between the second surface and the third surface is greater than a distance between the second leading cutting edge and the third leading cutting edge (since the surfaces that extend away from the cutting edges are slanted, and thus the space between the blades at the rear end of the blades is greater than the distance between the cutting edges of the blades); where per Claim 11, the distance between the backing plane [which is analogous to the Van Riper first cutting plane] and the second cutting plane is the same as the distance between the backing plane the third cutting plane (see annotated fig below), Where per Claim 14, the second cutting plane and the third cutting plane align with the member which surrounds the bolt member (see annotated fig 4 below), Where per Claim 15, with the backing surface the second leading cutting edge and the third leading cutting edge positioned in the second position, the backing surface is positioned closer to the second and third leading cutting edges than with the backing surface and the second leading cutting edge and the third leading cutting edge in the first position, such that the backing plane, the second leading cutting edge and the third leading cutting edges in the second position (cutting position) have cut the member which surrounds the bolt member without the second and third cutting planes extending through the bolt member (since depending on the size of the bolt member, i.e. small bolts, the tool shown in Sleigh would not have the second and third leading edges contact the bolt); Where per Claim 16, a first guard plate(fig 4, plate 21 and 22 on the left) is secured to a housing, wherein: the housing is connected to the second and third blade holders (fig 4);  and the first guard plate is positioned spaced apart from and extending along the first and second blade holders (see fig. 4); and a second guard plate (fig. 4, plate 21 and 22 on the right) is secured to the housing, wherein: the second guard plate is positioned spaced apart from the first guard plate (fig. 4); and the second guard plate is positioned spaced apart from and extending along the backing member support ( analogous to the first blade holder in Van Riper) and third blade holder (fig 4); Where per Claim 21, with the backing member,  the second leading cutting edge and the third leading cutting edge in the first position (e.g. the non cutting position), the distance between the backing plane and the second cutting plane is the same distance as the distance between the backing plane and the third cutting plane (see fig. 4), Where per claim 22, with the backing plane the second leading cutting edge and the third leading cutting edge in the first position, the second cutting plane is tangential to an outermost circumference of the bolt member and the third cutting plane is tangential to the outermost circumference of the bolt member (depending on the size of the bolt being cut), Where per claim 23, the second surface and the third surface extend away from one another as the second and third surfaces extend away from the second leading cutting edge and the third leading cutting edge, respectively (fig 4), Where per claim 24, with the backing member, the second leading cutting edge and the third leading cutting edge in the first position, the distance between the backing plane and the second cutting plane is the same distance as the distance between the backing plane and the third cutting plane (fig 4), Where per claim 25, with the backing member, the second leading cutting edge and the third leading cutting edge in the first position, the second cutting plane is tangential to an outermost circumference of the bolt member and the third cutting plane is tangential to the outermost circumference of the bolt member; (depending on the size of the bolt which is surrounded by the member surrounding the bolt member), Where per Claim 26, the second surface and the third surface extend away from one another as the second and third surfaces extend away from the second leading cutting edge (fig 4) and the third leading cutting edge, respectively, in order to split the bolt surrounding member (nut) without risking damaging the bolt; col. 2, lines 10-18.

    PNG
    media_image1.png
    858
    664
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Van Riper by replacing the single headed translated blade 16 with a dual edged translated blade as the blade 30 seen in Sleigh; to in order to order to split the bolt surrounding member without risking damaging the bolt as taught in Sleigh.
In making the modification of Van Riper in view of Sleigh, because the single translatable blade of Van Riper is being modified to have dual cutting edges such as the double edged blade of Sleigh the resultant assembly would include (Per claim 1) a third blade comprising a third leading cutting edge aligned with a third cutting plane which extends in the second direction from the third leading cutting edge, wherein the second cutting plane and the third cutting plane are parallel to one another, such that: the first cutting edge is spaced apart from the second and third leading cutting edges; the second and third leading cutting edges are spaced apart from one another; the first cutting plane extends between the second and third cutting planes; with the first cutting edge, the second leading cutting edge and the third leading cutting edge positioned in a first position, wherein the member, which surrounds the bolt member, is positioned between the first cutting edge, second leading cutting edge and third leading cutting edges, wherein the first cutting plane aligns with a central longitudinal axis of the bolt member such that the central longitudinal axis of the bolt member extends within and along the first cutting plane and the distance between the second cutting plane and the third cutting plane is not less than a diameter of the bolt member; and with the first cutting edge, the second leading cutting edge and the third leading cutting edge positioned in a second position, the first cutting edge, the second leading cutting edge and the third leading cutting edge have cut the member which surrounds the bolt member; such that the second leading cutting edge and the third leading cutting edge move the cut member away from the bolt member (since during the cutting the parts are inherently moved away from the bolt member, since they are cut away therefrom) where per Claim 2, the third blade comprises a third surface which extends from the third cutting edge; the second surface faces the third surface; and the distance between the second surface and the third surface is greater than a distance between the second leading cutting edge and the third leading cutting edge; Where per Claim 3 the distance between the first cutting plane and the second cutting plane is the same as the distance between the first cutting plane and the third cutting plane; Where per Claim 8, with the first cutting edge, the second leading cutting edge and the third leading cutting edges positioned into the second position, the first cutting edge is positioned closer to the second and third leading cutting edges than with respect to the first position, such that the first cutting edge, the second leading cutting edge and third leading cutting edges have cut the member which surrounds the bolt member into three pieces without the second and third cutting planes extending through the bolt member; Where per Claim 9, a third blade holder securing a third blade comprising a third leading cutting edge aligned with a third cutting plane which extends in the second direction from the third leading cutting edge, and the second cutting plane and the third cutting plane are parallel to one another wherein: the first blade holder, second blade holder and third blade holder are associated with one another such that with the first blade holder, on the one hand, and the second and third blade holder, on the other hand, are movable relative to one another, wherein: the first cutting edge is spaced apart from the second and third cutting edges; the second and third leading cutting edges are spaced apart from one another; the first cutting plane extends between the second and third cutting planes; with the first cutting edge, the second leading cutting edge and the third leading cutting edge positioned in a first position wherein the member, which surrounds the bolt member, is positioned between the first, second and third leading cutting edges, wherein the first cutting plane aligns with a central longitudinal axis of the bolt member such that the central longitudinal axis of the bolt member extends within and along the first cutting plane and the distance between the second cutting plane and the third cutting plane is not less than a diameter of the bolt member; and with the first cutting edge, the second leading cutting edge and the third leading cutting edge positioned in a second position, the first cutting edge, the second leading cutting edge and the third leading cutting edge have cut the member which surrounds the bolt member; such that the second leading cutting edge and the third leading cutting edge move the cut member away from the bolt member (since during the cutting the parts are inherently moved away from the bolt member, since they are cut away therefrom) Where per Claim 10, the second blade comprises a second blade surface which extends from the second leading cutting edge (e.g. surface of the blade which extends from the leading edge to the opposite rear of the blade); the third blade comprises a third surface which extends from the third leading cutting edge, wherein: the second surface faces the third surface; and the distance between the second surface and the third surface is greater than a distance between the second leading cutting edge and the third leading cutting edge; Where per Claim 11, the distance between the first cutting plane and the second cutting plane is the same as the distance between the first cutting plane the third cutting plane, Where per Claim 14, the second cutting plane and the third cutting plane align with the member which surrounds the bolt member, Where per Claim 15, with the first cutting edge, the second leading cutting edge and the third leading cutting edge positioned in the second position, the first cutting edge is positioned closer to the second and third leading cutting edges than with the first cutting edge, the second leading cutting edge and the third leading cutting edge in the first position, such that the first cutting edge, the second leading cutting edge and the third leading cutting edges in the second position have cut the member which surrounds the bolt member into three pieces without the second and third cutting planes extending through the bolt member; Where per Claim 16, a first guard plate is secured to a housing, wherein: the housing is connected to the second and third blade holders; and the first guard plate is positioned spaced apart from and extending along the first and second blade holders; and a second guard plate is secured to the housing, wherein: the second guard plate is positioned spaced apart from the first guard plate; and the second guard plate is positioned spaced apart from and extending along the first and third blade holders; Where per Claim 21, with the first cutting edge, the second leading cutting edge and the third leading cutting edge in the first position, the distance between the first cutting plane and the second cutting plane is the same distance as the distance between the first cutting plane and the third cutting plane, Where per claim 22, with the first cutting edge, the second leading cutting edge and the third leading cutting edge in the first position, the second cutting plane is tangential to an outermost circumference of the bolt member and the third cutting plane is tangential to the outermost circumference of the bolt member, Where per claim 23, the second surface and the third surface extend away from one another as the second and third surfaces extend away from the second leading cutting edge and the third leading cutting edge, respectively, Where per claim 24, with the first cutting edge, the second leading cutting edge and the third leading cutting edge in the first position, the distance between the first cutting plane and the second cutting plane is the same distance as the distance between the first cutting plane and the third cutting plane, Where per claim 25, with the first cutting edge, the second leading cutting edge and the third leading cutting edge in the first position, the second cutting plane is tangential to an outermost circumference of the bolt member and the third cutting plane is tangential to the outermost circumference of the bolt member; Where per Claim 26, the second surface and the third surface extend away from one another as the second and third surfaces extend away from the second leading cutting edge and the third leading cutting edge, respectively.

Claims 18 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 4246699, Van Riper in view of USPGPUB 4698909, Sleigh, and as evidenced by USPN 4083111, Kerins, and USPN 6629804, Rosenbaum.
Regarding Claim 18 Van Riper discloses a method of cutting a member (N) which is secured to and surrounds a bolt member (see fig 5, tubular threaded member which the member N surrounds), comprising the steps of: 
positioning the bolt member with the member which is secured to and surrounds the bolt member between a first cutting edge of a first blade (blade 14), a second leading cutting edge of a second blade (16) in a first position, such that the first cutting edge aligns with a first cutting plane, which aligns with a central longitudinal axis of the bolt member such that the central longitudinal axis of the bolt member is positioned within and along the first cutting plane (fig 5); and 
moving at least one of the first cutting edge within the first cutting plane, on the one hand, or the second leading cutting edge in the second cutting plane and third leading cutting edge in the third cutting plane, on the other hand, from a first position wherein the first cutting edge, the second leading cutting edge and the third leading cutting edge surround the member which surrounds the bolt member to a second position such that the first cutting edge, the second leading cutting edge and the third leading cutting edge cut the member which surrounds the bolt member into three pieces,
Regarding Claim 27, with the first cutting edge and the second leading cutting edge in the first position the cutting plane extends through the bolt, and 
Regarding Claim 28, the second blade has the second leading cutting edge comprising a second surface which extends from the second leading cutting edge. 
Van Riper lacks the steps comprising positioning the bolt member with the member which surrounds the bolt member between a first cutting edge of a first blade, a second leading cutting edge of a second blade and a third leading cutting edge of a third blade in a first position, such that the first cutting edge aligns with a first cutting plane, which aligns with a central longitudinal axis of the bolt member such that the central longitudinal axis of the bolt member extends within and along the first cutting plane, wherein: the second leading cutting edge aligns with a second cutting plane, which extends from the second leading cutting edge; and the third leading cutting edge is aligned with a third cutting plane, which extends from the third leading cutting edge, such that the distance between the second cutting plane and the third cutting plane is not less than a diameter of the bolt member and the second cutting plane and the third cutting plane are parallel to one another; and the first cutting plane extends between the second cutting plane and the third cutting plane; and moving at least one of the first cutting edge within the first cutting plane, on the one hand, or the second leading cutting edge in the second cutting plane and third leading cutting edge in the third cutting plane, on the other hand from the first position to a second position wherein the first cutting edge, the second leading cutting edge and the third leading cutting edge cut the member into three pieces, such that the second leading cutting edge and the third leading cutting edge move the cut member away from the bolt member (per claim 18), and wherein the second blade having the second leading cutting edge comprises a second surface which extends from the second leading cutting edge; the third blade having the third leading cutting edge comprises a third surface which extends from the third leading cutting edge; the second surface faces the third surface; and wherein with the first cutting edge, the second leading cutting edge and the third leading cutting edge in the first position, the second cutting plane is tangential to an outermost circumference of the bolt member and the third cutting plane is tangential to the outermost circumference of the bolt member (claim 27), and7Application No. 15/672,471Docket No.: 17-1324-US-NPAmendment dated October 27, 2021 After Final Office Action of September 2, 2021the distance between the second surface and the third surface is greater than a distance between the second leading cutting edge and the third leading cutting edge (claim 28).
Sleigh discloses a nut cutting/breaking tool, and method of use, comprising positioning a bolt member 26 with the member which surrounds a bolt member 25 between a backing member 27 (analogous in positioning to the first cutting edge of the first blade of Van Riper), a second leading cutting edge (See annotated fig 4 above) of a second blade (See annotated fig 4 above) and a third leading cutting edge of a third blade (See annotated fig 4 above) in a first position (non-cutting position), such that the backing surface (analogous in position to the van riper first cutting edge) aligns with a first backing plane, which aligns with a central longitudinal axis of the bolt member such that the central longitudinal axis of the bolt member extends within and along the first cutting plane (See annotated fig 4 above), wherein: the second leading cutting edge (35) aligns with a second cutting plane (See annotated fig 4 above), which extends from the second leading cutting edge; and the third leading cutting edge is aligned with a third cutting plane (See annotated fig 4 above), which extends from the third leading cutting edge (See annotated fig 4 above), and the backing plane analogous to the first cutting plane of van riper) extends between the second cutting plane and the third cutting plane (annotated fig 4); and moving at least one of the first backing edge within the first cutting plane, on the one hand, or the second leading cutting edge in the second cutting plane and third leading cutting edge in the third cutting plane, on the other hand from a first position wherein the first backing edge, the second leading cutting edge and the third leading cutting edge surround the member which surrounds the bolt member to a second position such that the first backing edge the second leading cutting edge and the third leading cutting edge cut the member which surrounds the bolt member into three pieces (in the case of Sleigh, the second and third cutting edges are brought toward the backing member, col. 3, lines 8-10), (per claim 18), and wherein with the first cutting edge, the second leading cutting edge and the third leading cutting edge in the first position, the second cutting plane is tangential to an outermost circumference of the bolt member and the third cutting plane is tangential to the outermost circumference of the bolt member (in Sleigh at claim 12 thereof it is noted that “said cutter edges are spaced apart by a distance approximating the diameter of the central aperture of said nut”; as seen in fig 4 of Sleigh the central aperture of the nut 25 corresponds in shape to the outer diameter of the bolt 26; thus if the blades are spaced to approximate a distance of the aperture of the nut then they would be tangential to the outer diameter of the bolt;  Also, it is noted that the language in col. 2, lines 60-61 of Sleigh noting that the “blades can be spaced apart by an amount slightly less than the diameter of the bolt” does not preclude the blades being spaced apart other distances, such as the distance noted in claim 12) (per clam 27) , and wherein the second blade having the second leading cutting edge comprises a second surface which extends from the second leading cutting edge (annotated fig 4); the third blade having the third leading cutting edge comprises a third surface which extends from the third leading cutting edge; the second surface faces the third surface, see annotated fig 4; and7Application No. 15/672,471Docket No.: 17-1324-US-NPAmendment dated October 27, 2021 After Final Office Action of September 2, 2021the distance between the second surface and the third surface is greater than a distance between the second leading cutting edge and the third leading cutting edge (since the surfaces of the blades that face one another extend away from one another at an angle) (per claim 28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Van Riper by replacing the single headed translated blade 16 with a dual edged translated blade as the blade 30 seen in Sleigh; to in order to order to split the bolt surrounding member without risking damaging the bolt as taught in Sleigh.
In making the modification of Van Riper in view of Sleigh, because the single translatable blade of Van Riper is being modified to have dual cutting edges such as the double edged blade of Sleigh, the resultant assembly would include the steps comprising positioning the bolt member with the member which surrounds the bolt member between a first cutting edge of a first blade, a second leading cutting edge of a second blade and a third leading cutting edge of a third blade in a first position, such that the first cutting edge aligns with a first cutting plane, which aligns with a central longitudinal axis of the bolt member such that the central longitudinal axis of the bolt member extends within and along the first cutting plane, wherein: the second leading cutting edge aligns with a second cutting plane, which extends from the second leading cutting edge; and the third leading cutting edge is aligned with a third cutting plane, which extends from the third leading cutting edge, such that the distance between the second cutting plane and the third cutting plane is not less than a diameter of the bolt member and the second cutting plane and the third cutting plane are parallel to one another; and the first cutting plane extends between the second cutting plane and the third cutting plane; and moving at least one of the first cutting edge within the first cutting plane, on the one hand, or the second leading cutting edge in the second cutting plane and third leading cutting edge in the third cutting plane, on the other hand from a first position wherein the first cutting edge, the second leading cutting edge and the third leading cutting edge surround the member which surrounds the bolt member to a second position such that the first cutting edge, the second leading cutting edge and the third leading cutting edge cut the member which surrounds the bolt member into three pieces such that the second leading cutting edge and the third leading cutting edge move the cut member away from the bolt member (since during the cutting the parts are inherently moved away from the bolt member, since they are cut away therefrom), (per claim 18), wherein with the first cutting edge, the second leading cutting edge and the third leading cutting edge in the first position, the second cutting plane is tangential to an outermost circumference of the bolt member and the third cutting plane is tangential to the outermost circumference of the bolt member (per Claim 27) and wherein the second blade having the second leading cutting edge comprises a second surface which extends from the second leading cutting edge; the third blade having the third leading cutting edge comprises a third surface which extends from the third leading cutting edge; the second surface faces the third surface; and7Application No. 15/672,471Docket No.: 17-1324-US-NPAmendment dated October 27, 2021 After Final Office Action of September 2, 2021the distance between the second surface and the third surface is greater than a distance between the second leading cutting edge and the third leading cutting edge (claim 28).
Regarding the distance between the second cutting plane and the third cutting plane is not being less than a diameter of the bolt member and the second cutting plane and the third cutting plane are parallel to one another (per claim 18), Examiner first notes that Sleigh is concerned with the problem of cutting a nut member that surrounds a bolt (col. 2, lines 15-16), and solves this problem by providing a dual headed translatable blade that contact the nut being broken. Additionally, Sleigh teaches that the spacing between the edges “can be” slightly less than a diameter of the bolt, and that [as stated in claim 12 of Sleigh “where said cutter edges are spaced apart by a distance approximating the diameter of said nut” [which – would include a distance that is slightly greater than, or tangential to the diameter of the nut], suggesting that the spacing is not critical and can be different sizes. Several examples are present in the art of nut cutters which also show that it is known to have the spacing between two nut cutting blades be not less than the diameter of the bolt that the nut is connected to, see for example, Rosenbaum, at fig’s. 2-5 and Kerrins fig. 2. Therefore, in view of the Sleigh’s suggestion that the spacing between the two cutting edges is not critical, and further in view of Rosenbaum’s and Kerrins’ teaching that a spacing between nut cutting blades can be not less than the diameter of a bolt that is surrounded by a nut to be split; it would have been obvious to one of ordinary skill in the art to have the space between the blades of Van Riper as modified by Sleigh be not less than the diameter of the bolt member, or to be tangential to the diameter of the bolt. This modification is obvious because Sleigh suggests that the spacing between the blades is not critical, such that the evidence in the present record indicates the particular space between the blades is a design choice, and because Rosenbaum and Kerrins teach blades spaced apart that are not less than the diameter of the bolt that is surrounded by the nut to be cut.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. Further, in the present case, there is presently no evidence of unexpected results that comes from a spacing of blades that is not less than the diameter of a bolt. 
Response to Arguments
Applicant’s arguments, see remarks, filed 6/28/22, with respect to the Claim objections as the claims have been amended, have been fully considered and are persuasive.  Applicants amendments are in accordance with Examiner’s comments in the previously filed claim objections, rendering the objections moot. Therefore, the claim objections have been withdrawn.  
Applicant’s arguments, see remarks, filed 6/28/22, with respect to the Claim rejections under 35 USC 112(b) with regard to the antecedent basis issues, as the claims have been amended, have been fully considered and are persuasive.  Applicants amendments have added sufficient antecedent basis to the terms “distance between the second surface and third surface”, rendering the rejections with regards to these terms moot. Therefore, the claim rejections under 35 USC 112(b) with regard to antecedent basis issues have been withdrawn.  
Applicant’s arguments, see remarks, filed 6/28/22, with respect to the Claim rejections under 35 USC 112(b) with regard to the limitations reading “the distance between the second cutting plane and the third cutting plane is not less than a diameter of the bolt member” of claims 1 and 9, as the claims have been amended, have been fully considered and are not persuasive.  Applicants have amended the claims to introduce a member which is secured to and surrounds the bolt member into the preamble of the claims. This recitation does still not positively claim the bolt member, nor the member which surrounds the bolt member.  Thus, the limitation recited above are still indefinite because the geometry of the claimed blade assembly depends on the particular ‘member’ that is selected for cutting; which member is not positively claimed. 
Applicant’s arguments, see remarks, filed 6/28/22, with respect to the and 35 USC 103 rejections as the claims have been amended, have been fully considered and are not persuasive.  Applicant argues that the rejection of Van Riper is inappropriate since in Van Riper the aligned blades push the material of the nut N towards the threads of the pipe and into the threads of the pipe.  While Examiner acknowledges that the blades of Van Riper may push the nut partly toward the part which the nut surrounds, further cutting of the nut eventually separates the nut from the part which is surrounds, and in doing so, the blades push the cut portions of the nut away from the part which it surrounds. As such, the rejection in view of Van Riper is appropriate and includes the second leading cutting edge and the third leading cutting edge move the cut member away from the bolt member.  Thus, the rejection in view of Van Riper and Sleigh is maintained and applied to the claims as amended.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571) 272-6752.  The fax number for the organization where this application is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FERNANDO  AYALA/
Examiner, Art Unit 3724


/EVAN H MACFARLANE/Examiner, Art Unit 3724